DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19 2021 has been entered.
 Receipt of Arguments/Remarks filed on February 19 2021 is acknowledged. Claims 2, 4, 6 and 8 were/stand cancelled. Claims 1 and 5 were amended. Claims 1, 3, 5, and 7 are pending. 
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
The amendments filed on February 19 2021 have overcome the rejection of claims 1, 3 and 5-8 under 35 USC 103 over Kim et al. in view of Zhang et al.   Zhang et 
Regarding the arguments over US 2005/0069501, the amendments to the concentration of metal have obviated any potential rejection over this reference.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPGPUB No. 20090136742, cited in the Office action mailed on April 20 2020) in view of Skoultchi (US Patent No. 4081308).
Applicant Claims
	The instant application claims an antibacterial resin composition comprising a thermoplastic resin and/or thermosetting resin blended with saccharine and a metal-carrying compound carrying at least one metal ion selected from the group consisting of Ag and Cu; wherein: the thermoplastic resin is at least one selected from the group consisting of olefin resin, polyester resin, polyamide resin, and polycarbonate resin; the thermosetting resin is at least one selected from the group consisting of melamine resin, urea resin, and silicone resin; said metal-carrying compound carrying the metal ions is contained in an amount of 0.01 to 0.1 parts by weight per 100 parts by weight of said thermoplastic resin and/or said thermosetting resin; and an antibacterially active value of the antibacterial resin composition is not less than 2.0.	
The instant application claims an antibacterial resin composition comprising a thermoplastic resin and/or thermosetting resin other than phenol resin, blended with saccharine and a metal-carrying compound carrying at least one metal ion selected from the group consisting of Ag and Cu; wherein: the thermoplastic resin is at least one selected from the group consisting of olefin resin, polyester resin, polyamide resin, and polycarbonate resin; the thermosetting resin is at least one selected from the group 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Kim et al. is directed to AG(silver)-containing solution, antibacterial resin composition comprising the solution and antibacterial resin coated steel plate.  Claimed is a steel plate having a dry film thickness with an aqueous antibacterial resin composition (claim 8).  The resin composition comprises 100 parts by weight of at least one resin selected from the group consisting of acrylic, urethane, epoxy and ester resins, from 0.05 to 5 parts by weight of a curing agent and a silver containing solution such that the concentration of the silver is in the range of 5 to 100 ppm (0.0005 to 0.1 %) (claim 2).  It is taught that generally silver, copper, zinc and the like are metals known to exhibit antibacterial activity.  Ag exerts excellent sterilizing activity (paragraph 0022).  If the silver is less than 5 ppm, it is difficult to exhibit sufficient antibacterial effects (paragraph 0040). Exemplified is mixing the silver material with resin material and coating agent.  A roll coating method was utilized to apply the composition to the steel plates.  Then the coated plates were dried in a drying furnace at 150 °C for a sufficient period of time to form the resin films (paragraph 0059).  It is taught that generally silver, copper, zinc and the like are metals known to exhibit antibacterial activity (paragraph 0022).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Kim et al. teaches a curing agent, Kim et al. does not teach saccharine.  However, this deficiency is cured by Skoultchi.
	Skoultchi is directed to rapid curing two part adhesives.  Claimed is a process of bonding surfaces comprising applying an adhesive base comprising an acrylic monomer and a saccharine component comprising the copper salt of saccharin or saccharin and a soluble copper salt (claim 1). Esters and polyesters are taught (column 5).   Higher concentrations of free saccharine, the more rapid the rate of cure (column 6, lines 8-10).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing d	ate of the claimed invention to combine the teachings of Kim et al. and Skoultchi and utilize saccharine as the curing agent or as part of a curing agent when using an acrylic or ester resin.  One skilled in the art would have been motivated add saccharine in order to improve curing speed and curing effect as taught by Skoultchi.  One skilled in the art would have a reasonable expectation of success as Kim et al. teaches a curing agent can be utilized with an acrylic and/or polyester resin for binding and Skoultchi teaches saccharine with acrylic/ester resins for binding.  It is noted that acrylic reads on the instantly claimed olefin resin as acrylic contains an olefin. 
Regarding the claimed concentrations, Kim et al. suggests overlapping ranges.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.  Regarding the claimed antibacterially active value, Kim et al. teaches the same antibacterial active in 
Regarding the claimed process steps, Kim et al. teaches mixing, heating and forming the antibacterial resin composition.  Therefore, it suggests the claimed process steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616